Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 06/16/2022, in response to the rejection of claims 1-3, 4-7 from the final office action, mailed on 02/17/2022, by amending claims 1, 4, 6 and adding new claim 8, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “wherein the heat transfer gas source supplies the heat transfer gas cooled to a temperature lower than a room temperature” of Claims 5 and 7.
Based on the applicants’ specification disclosing “the heat transfer gas source 61 may supply, for example, a gas previously cooled to a temperature lower than the room temperature”, see the paragraph [0052] of the published instant application, it is considered the gas temperature is previously cooled down outside the apparatus by a gas source manufacture, not by a structure of the apparatus, thus the limitation is not considered as a structural part of the claimed apparatus. Rather it appears the claimed apparatus is capable of supplying a gas cooled to a temperature lower than a room temperature.
Supplying either a room temperature gas or a gas cooled to a temperature lower than a room temperature is merely an intended use of the claimed apparatus, thus it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus is capable of supplying a gas, it will be considered the apparatus is also capable of supplying a gas different temperature. 

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arasawa et al. (US 5547539, hereafter ‘539) in view of Nonaka et al. (US 20090118872, hereafter ‘872) and Sasaki (US 20090194264, hereafter ‘264).
Regarding to Claim 1, ‘539 teaches:
Processing apparatus of processing substrates such as semiconductor wafers (lines 8-9 of col. 1, the claimed “A substrate processing apparatus”);
 An electrostatic chuck 18 is bonded on the top of the suscepter 14 and wafer W can be attracted and held on the suscepter 14 (Fig. 6, lines 16-18 of col. 4, the claimed “comprising: a placing table, having a placing surface on which a processing target substrate is placed”);
Gas lines 25a, 26a and 26b (lines 54-55 of col. 4), and Helium gas is stored in the gas supply sources 27a and 28a. Inactive gas such as neon, argon or xenon and reactive gas such as nitrogen and hydrogen gases or nitrogen and oxygen gases can be used as heat transmitting or conductive (lines 65 of col. 4 to line 1 of col. 5), and introducing first and second heat exchange gases into a small clearance between the susceptor and the object through holes formed in a top of the susceptor (lines 27-29 of col. 2, the claimed “provided with a gas supply line through which a heat transfer gas is supplied into a gap between the processing target substrate and the placing surface and a gas supply system configured to supply the heat transfer gas to the gas supply line connected to the gap between the processing target substrate and the placing surface”);
Temperature adjuster 69, 70 (Fig. 12, line 59 of col. 7), and Gas which enters into the first passage 62 is adjusted 15° C in temperature by the first temperature adjuster 69, while gas which enters into the second passage 63 is adjusted 37° C by the second temperature adjuster 70. The whole of the wafer W is set about 5° C by gases supplied through first and second holes 67 and 68 (line 67 of col. 8 to line 8 of col. 9, the claimed “a heat transfer gas having a relatively low temperature and a heat transfer gas having a relatively high temperature before the gas enters the gap”);
First holes 67 numbering eight are formed in the suscepter 61 along the peripheral thereof and they are communicated with the first gas passage 62. Second holes 68 numbering sixteen are formed in the suscepter 61 at the middle and center areas thereof and they are communicated with the second gas passage 63. Eight first holes 67 (at the wafer peripheral area), eight second holes 68 (at the wafer middle area) and eight second holes 68 (at the wafer center area) are arranged concentric with one another (lines 45-49 of col. 5, the claimed “wherein the placing surface is divided into multiple division regions, and the gas supply line includes multiple gas supply lines, and the multiple gas supply lines are provided to correspond to the multiple division regions”).

‘539 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a gas supply system configured to supply the heat transfer gas to the gas supply line connected to the gap between the processing target substrate and the placing surface by mixing a heat transfer gas having a relatively low temperature and a heat transfer gas having a relatively high temperature before the gas enters the gap,
(1B) wherein the placing surface is divided into multiple division regions by one or more partition walls, and the gas supply line includes multiple gas supply lines, and the multiple gas supply lines are provided to correspond to the multiple division regions, wherein an upper surface of the partition wall is in contact with a lower surface of the substrate.

In regards to the limitation of 1A:
‘872 is analogous art in the field of processing apparatus (title). ‘872 teaches the temperature of the susceptor can be arbitrarily changed by providing, instead of a heater, a cooling circulation circuit and a heating circulation circuit of the heat transfer medium and controlling the flow rates or the mixing ratio of the heat transfer medium supplied from both circuits to the susceptor ([0005], see cooling unit 43 of Fig. 3, heating unit 42, and medium mixing unit Qa or Qb, note it is obvious that the mixing is occurred before the heat transfer medium enters into the susceptor, this is commonly known in the art, see also Fig. 3 and [0011] or [0049] of Akaike et al. US 20160109508, hereafter ‘508).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a temperature controlling configuration by mixing high-temperature medium and low-temperature medium, as the configuration of the temperature adjuster of ‘539, for the purpose of suppressing hunting of the temperature on the stage, and/or for its suitability as known temperature controlling configuration with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

In regards to the limitation of 1B:
‘264 is analogous art in the field of substrate processing apparatus (title). ‘264 teaches a double inner annular protrusion portion, that is, a first annular protrusion portion 31a of an inner side and a second annular protrusion portion 31b of an outer side, is provided… the gap between the susceptor 2 and the substrate W is divided into three regions of a first inner region 32a, a second inner region 32b and an outer region 33. The cooling gas is independently introduced to each region, thereby independently controlling the inner pressure of each region (Fig. 3, [0043], note Fig. 3 clearly shows the upper surface of the annular portion is in contact with the lower surface of the substrate W).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added annular portions, on the surface of the chuck of ‘539, for the purpose of independently introducing the heat transfer to each region, thereby independently controlling the inner pressure of each region.

Regarding to Claim 2,
‘539 teaches helium gas supply source 64a (line 58 of col. 7, the claimed “wherein the gas supply system comprises: a heat transfer gas source”);
As discussed in the claim 1 rejection above, by teaching of ‘872, ‘539 has a temperature control unit by mixing the two different temperature gases outside of the suceptor, then the mixed gas is supplied to the gap between the substrate and the susceptor. Further Fig. 3 of ‘872 shows the heat transfer medium is divided into each of the cooling and heating units at the branch point P1 or P2, which is a distributor. Consequently, the modified apparatus of ‘508 has a distributor, a cooling unit, a heating unit, and a medium mixing unit for the helium gas supplied from the helium gas supply source (the claimed “a distributor configured to distribute the heat transfer gas supplied from the heat transfer gas source into a first path and a second path; an adjuster configured to adjust the heat transfer gas distributed into the first path to a first temperature and adjust the heat transfer gas distributed into the second path to a second temperature higher than the first temperature; and a mixer connected to the gas supply line and configured to generate the heat transfer gas to be supplied into the gap between the processing target substrate and the placing surface through the gas supply line by mixing the heat transfer gas adjusted to the first temperature and the heat transfer gas adjusted to the second temperature”);

Regarding to Claim 4,
As discussed in the claim 1 rejection above, the chuck surface is divided into multiple regions by the partition walls.
Further, ‘872 teaches the heat transfer medium joined at a junction Qa flow through the inlet port 38a into the outer channel 36, and the heat transfer medium joined at a junction Qb flow through the inlet port 38b into the inner channel 37, and the temperatures of the heat transfer media flowing into the outer inlet port 38a and the inner inlet port 38b can be controlled independently by changing the flow rate ratio thereof ([0060], note multiple independent mixing points Qa, Qb are provided).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added multiple mixing units coupled to each of the imported cooling and heating units, to each passage coupled to corresponding divided region of the chuck, for the purpose of independently controlling temperatures of the plurality of regions (this reads into the claimed “wherein the mixer includes multiple mixers, and the multiple mixers are provided to correspond to the multiple division regions, respectively, and the multiple mixers generate multiple heat transfer gases by mixing the heat transfer gas adjusted to the first temperature and the heat transfer gas adjusted to the second temperature at mixing ratios set for the multiple mixers individually, and supply the multiple heat transfer gases into gaps between the processing target substrate and the placing surface, which are formed to correspond to the multiple division regions, respectively, through the multiple gas supply lines”).

Regarding to Claim 5,
‘539 teaches heat transfer gas supplied from the source, therefore, ‘539 is capable of supplying a gas having a different temperature, see also the claim interpretation above (the claimed “wherein the heat transfer gas source supplies the heat transfer gas cooled to a temperature lower than a room temperature”).

Regarding to Claims 6-7,
Claims 6-7 are rejected for substantially the same reason as claims 4-5 rejection above.

Regarding to Claim 8,
As discussed in the claim 1 rejection above, the chuck surface is divided into multiple regions by the partition walls, and as shown in Fig. 3 of ‘264, in the combined apparatus, the upper surface of the imported annular portion is in contact with the lower surface of the substrate W and the lower surface is in contact with the chuck surface (the claimed “wherein the one or more partition walls include a first end in contact with the placing surface and a second end in contact with the processing target substrate”).

Response to Arguments
Applicants’ arguments filed on 06/16/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
The examiner does not agree with the applicants’ argument that the cited reference does not teach the amended feature of Claim 1 and maintains the prior ground of the rejection still clearly reads into the feature. However, for the purpose of compact prosecution, the examiner sets forth a new ground rejection with a reference more closely teaching the applicants’ amended feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718